The summaries of the Colorado Court of Appeals published opinions
  constitute no part of the opinion of the division but have been prepared by
  the division for the convenience of the reader. The summaries may not be
    cited or relied upon as they are not the official language of the division.
  Any discrepancy between the language in the summary and in the opinion
           should be resolved in favor of the language in the opinion.


                                                                 SUMMARY
                                                          November 17, 2022

                               2022COA133

No. 22CA0305, People in the Interest of S.Z.S. — Juvenile
Court — Dependency and Neglect — Termination of the Parent-
Child Legal Relationship; Health and Welfare — Disability —
Americans with Disabilities Act — Reasonable Accommodations

     A division of the court of appeals holds that a parent

challenging termination of her parental rights cannot claim for the

first time on appeal that she has a qualifying disability under the

Americans with Disabilities Act of 1990 that the department of

human or social services or the court failed to accommodate. The

division also holds that when a court terminates parental rights for

abandonment under section 19-3-604(1)(a), C.R.S. 2022, it does not

need to consider whether the parent had a reasonable amount of

time to comply with a treatment plan or whether the department

made reasonable efforts to rehabilitate the parent.
COLORADO COURT OF APPEALS                                      2022COA133


Court of Appeals No. 22CA0305
Boulder County District Court No. 20JV235
Honorable Norma A. Sierra, Judge


The People of the State of Colorado,

Appellee,

In the Interest of S.Z.S., a Child,

and Concerning T.Z.D.M. and T.G.,

Appellants.


                              JUDGMENT AFFIRMED

                                   Division II
                          Opinion by JUDGE J. JONES
                          Brown and Kuhn, JJ., concur

                         Announced November 17, 2022


Benjamin Pearlman, County Attorney, Debra W. Dodd, Special County
Attorney, Jeanne Banghart, Deputy County Attorney, Boulder, Colorado, for
Appellee

Josi McCauley, Guardian Ad Litem

Patrick R. Henson, Office of Respondent Parents’ Counsel, Andrew Gargano,
Office of Respondent Parents’ Counsel, Denver, Colorado, for Appellant
T.Z.D.M.

Steven Baum, Office of Respondent Parents’ Counsel, Denver, Colorado, for
Appellant T.G.
¶1    T.Z.D.M. (mother) and T.G. (father) appeal the judgment

 terminating the parent-child legal relationship between them and

 S.Z.S. (the child). We affirm.

                            I.    Background

¶2    In April 2020, the Boulder County Department of Housing and

 Human Services initiated an action in dependency and neglect and

 assumed temporary legal custody of the newborn child. The

 Department alleged, among other things, that the child had been

 born at home without proper medical care and had tested positive

 for marijuana after mother took her to the hospital. When the

 Department filed the petition, it didn’t have any information about

 the identity of the child’s father.

¶3    About a month later, the Department asked to amend the

 petition to add father as the child’s alleged father. The juvenile

 court granted the Department’s request to serve father by

 publication. Father didn’t appear, and the juvenile court

 adjudicated the child dependent and neglected as to father by

 default judgment. The court then adopted a treatment plan for

 father.




                                       1
¶4    Meanwhile, mother denied the allegations in the petition and

 asked for a jury trial. The jury found in favor of the Department,

 and the juvenile court adjudicated the child dependent and

 neglected as to mother based on the jury’s verdict. The court

 adopted a treatment plan for mother.

¶5    In April and May 2021, a psychologist performed a

 psychological evaluation of mother. The psychologist forwarded her

 report to the Department in late June 2021. The report included

 several recommendations for treatment and further consultation.

 But the psychologist didn’t diagnose mother as suffering from any

 mental impairment rising to the level of a disorder under the DSM-

 V.

¶6    In September 2021, the Department moved to terminate

 mother’s and father’s parental rights. Shortly thereafter, father

 contacted the caseworker for the first time and requested genetic

 testing. However, he didn’t comply with testing for several months.

 Genetic testing confirmed father’s paternity in December 2021. The

 court adopted an amended treatment plan for father in January

 2022.




                                   2
¶7    The juvenile court held an evidentiary hearing on the

 Department’s termination motion in February 2022. After hearing

 the evidence, the juvenile court terminated mother’s parental rights

 under section 19-3-604(1)(c), C.R.S. 2022, and father’s parental

 rights under section 19-3-604(1)(a).

                         II.   Mother’s Appeal

¶8    Mother contends that the juvenile court erred by finding that

 (1) the Department made reasonable efforts to rehabilitate her and

 reunify her with the child when she had a disability that the

 Department didn’t reasonably accommodate, and (2) she couldn’t

 become fit in a reasonable time. We disagree with both contentions.

          A.    Termination Criteria and Standard of Review

¶9    Under 19-3-604(1)(c), the juvenile court may terminate

 parental rights if it finds, by clear and convincing evidence, that

 (1) the child was adjudicated dependent and neglected; (2) the

 parent hasn’t complied with an appropriate, court-approved

 treatment plan or the plan hasn’t been successful; (3) the parent is

 unfit; and (4) the parent’s conduct or condition is unlikely to change

 within a reasonable time.




                                    3
¶ 10   Whether a juvenile court properly terminated parental rights

  presents a mixed question of fact and law because it involves

  application of the termination statute to evidentiary facts. People in

  Interest of A.M. v. T.M., 2021 CO 14, ¶ 15. We won’t disturb the

  court’s factual findings if evidence in the record supports them. Id.

  The credibility of the witnesses — as well as the sufficiency,

  probative effect, and weight of the evidence and the inferences and

  conclusions to be drawn from it — is within the juvenile court’s

  province. People in Interest of A.J.L., 243 P.3d 244, 249-50 (Colo.

  2010). A determination of the proper legal standard to be applied in

  a case and the application of that standard to the particular facts of

  the case are questions of law that we review de novo. M.A.W. v.

  People in Interest of A.L.W., 2020 CO 11, ¶ 31.

                         B.   Reasonable Efforts

¶ 11   Mother first contends that the Department failed to make

  reasonable accommodations for her disability, as required by the

  Americans with Disabilities Act of 1990 (ADA), 42 U.S.C. §§ 12101-

  12213, when it didn’t implement the recommendations in her

  psychological evaluation. In response, the Department argues that

  mother didn’t preserve an ADA claim for appellate review, and


                                    4
  therefore we shouldn’t address it. See People in Interest of M.B.,

  2020 COA 13, ¶ 14 (“[A]ppellate courts review only issues presented

  to and ruled on by the lower court.”).

¶ 12   For the reasons discussed below, we agree with the

  Department that mother didn’t preserve her ADA claim, and we

  therefore decline to review it.

                                    1.       Law

¶ 13   Before the court may terminate parental rights under section

  19-3-604(1)(c), the county department of human or social services

  must make reasonable efforts to rehabilitate the parent and reunite

  the family. §§ 19-1-103(114), 19-3-100.5(1), 19-3-208, 19-3-

  604(2)(h), C.R.S. 2022. Reasonable efforts means the “exercise of

  diligence and care” for a child who is in out-of-home placement, and

  the reasonable efforts standard is satisfied when services are

  provided in accordance with section 19-3-208. § 19-1-103(114).

¶ 14   A parent may not assert the ADA as a defense in a termination

  of parental rights proceeding. People in Interest of T.B., 12 P.3d

  1221, 1223 (Colo. App. 2000). Nonetheless, the department has an

  affirmative duty to make reasonable accommodations for a parent

  with a qualifying disability when providing rehabilitative services to


                                         5
  that parent. People in Interest of S.K., 2019 COA 36, ¶¶ 25, 34; see

  42 U.S.C. § 12102 (defining “disability” under the ADA); 42 U.S.C.

  12111(8) (defining “qualified individual” under the ADA). And the

  juvenile court must consider whether the department made

  reasonable accommodations for a parent’s disability when

  determining whether it made reasonable efforts. S.K., ¶ 34; § 19-3-

  208(2)(g) (services provided under this section must meet the

  provisions of the ADA). Absent reasonable modifications to

  rehabilitative services offered to a parent with a disability, the

  department fails to perform both its duty under the ADA to

  reasonably accommodate a disability and its obligation to make

  reasonable efforts to rehabilitate the parent, and thus it does not

  satisfy the criteria for terminating parental rights under section 19-

  3-604(1)(c). S.K., ¶ 33.

                                 2.   ADA

¶ 15   Mother contends that her ADA claim is preserved because her

  attorney argued in closing that mother had “psychological issues”

  and “there were a number of modalities recommended in the

  psychological evaluation that were never referred.” We aren’t

  persuaded.


                                      6
¶ 16   For a parent to benefit from a reasonable accommodation, the

  parent must raise the issue of the ADA’s applicability in a timely

  manner. See In re Terry, 610 N.W.2d 563, 570 (Mich. Ct. App.

  2000). “The [d]epartment can accommodate, and the juvenile court

  can address, only disabilities that are known to them.” S.K., ¶ 22.

  Preferably, if the parent knows or has reason to know she has an

  ADA-cognizable disability, the issue should be raised before the

  court adopts a treatment plan and enters a dispositional order, so

  the department can include the requested accommodations in the

  treatment plan for court approval and can provide services

  accommodating the disability throughout the case. See In re

  Adoption of Gregory, 747 N.E.2d 120, 127 (Mass. 2001); see also

  § 19-3-507(1)(c), C.R.S. 2022 (where a parent has a disability, the

  department must identify accommodations and modifications in the

  report prepared for the dispositional hearing). “A parent who waits

  until the eleventh hour to request a modification under the ADA

  may thoroughly undermine her ability to establish that such

  modification is reasonable, particularly once the best interests of

  the child are taken into account.” State in Interest of K.C., 2015 UT

  92, ¶ 27.


                                    7
¶ 17   In some jurisdictions, courts have held that a parent may not

  raise the ADA issue for the first time at the termination hearing.

  See Gregory, 747 N.E.2d at 127; Terry, 610 N.W.2d at 570-71. But

  in Colorado, at least one division of this court has determined that

  a parent can preserve an ADA claim by raising it for the first time in

  closing argument at the termination hearing. People in Interest of

  C.Z., 2015 COA 87, ¶ 9. At any rate, waiting until the termination

  hearing to raise the ADA issue is problematic because when the

  department and the juvenile court don’t know that the parent has a

  disability, the department can’t provide, and the court can’t order

  the department to provide, reasonable accommodations to

  rehabilitate the parent during the case. S.K., ¶ 22.

¶ 18   However, even if we assume that a parent can preserve an

  appellate claim by raising the ADA for the first time in closing

  argument at a termination hearing, we still conclude that mother’s

  counsel didn’t do so. We acknowledge that mother’s counsel noted

  in closing that mother had some “psychological issues” and that the

  Department should have made additional referrals based on the

  recommendations in the psychological evaluation. But neither

  mother nor her attorney ever specifically mentioned the ADA,


                                    8
  asserted that she had a qualifying disability within the meaning of

  the ADA, or argued that the recommendations in the psychological

  evaluation amounted to reasonable accommodations for that

  disability. While we agree with mother that her attorney wasn’t

  required to use “talismanic language” to preserve her appellate

  claim, she still needed to present the court with an adequate

  opportunity to make findings of fact and legal conclusions on the

  ADA issue. People v. Melendez, 102 P.3d 315, 322 (Colo. 2004)

  (quoting People v. Syrie, 101 P.3d 219, 223 n.7 (Colo. 2004)).

  Mother’s counsel didn’t do so.

¶ 19   Still, mother insists that her disability, which she describes

  generally as a “mental impairment,” was obvious. See 42 U.S.C.

  § 12102(1)(A) (a disability includes a mental impairment); 28 C.F.R.

  § 35.108(b)(1)(ii) (2021) (mental impairment includes an

  “intellectual disability, organic brain syndrome, emotional or mental

  illness, and specific learning disability”). If the parent’s disability is

  obvious, the department should know that an individual is disabled

  and would thus be required under the ADA to provide reasonable

  accommodations. S.K., ¶ 22; see also In re Hicks/Brown, 893




                                      9
  N.W.2d 637, 640 (Mich. 2007). But, in this case, no ADA-

  cognizable disability was obvious.

¶ 20   Mother relies on the caseworker’s testimony at a temporary

  custody hearing before a magistrate that mother had difficulty

  paying attention to the child’s cues and “she’s diagnosed herself

  with [post-traumatic stress disorder (PTSD)],” and on her own

  testimony at that hearing that she was taking prescription

  medication for her anxiety. But mother’s counsel did not then (or

  at any time later) indicate that this condition constituted an ADA-

  cognizable disability. And even the psychological evaluation, on

  which mother also relies, and which was provided to the

  Department more than a year later, concluded that she doesn’t

  have a specific learning disorder, obsessive compulsive disorder, or

  borderline personality disorder. Although the evaluation identified

  some issues with anxiety, the evaluator noted that mother’s

  symptoms didn’t “reach the level of clinical paranoia.” And while

  the evaluation notes that mother may have been “significantly

  traumatized” in the past, she “endorsed only two of the three

  required symptom clusters” for a PTSD diagnosis.




                                   10
¶ 21   Considering all this, we aren’t convinced that the court was on

  notice that mother had a disability under the ADA. If mother’s

  counsel believed that she did, given the Department’s failure to

  recognize any such disability, it was incumbent on mother’s counsel

  to raise the issue with the court so that it could resolve that factual

  question. See S.K., ¶ 21 n.2 (whether a parent is a qualified

  individual with a disability under the ADA requires a fact-specific

  determination that, if disputed, the court should resolve). But

  because mother never raised the ADA issue, even by implication,

  either before or during the termination hearing, the juvenile court

  didn’t make any specific findings about the applicability of the ADA

  for us to review. And we “don’t (and, indeed, can’t) make findings of

  fact.” Carousel Farms Metro. Dist. v. Woodcrest Homes, Inc., 2019

  CO 51, ¶ 19.1


  1 In her reply brief, mother urges us to review her ADA argument
  under the miscarriage of justice exception to preservation,
  sometimes applied in dependency and neglect cases, if we conclude
  that the argument isn’t preserved. See People in Interest of E.S.,
  2021 COA 79, ¶ 14. We decline to do so. As discussed, this issue
  is inherently fact-dependent, People in Interest of S.K., 2019 COA
  36, ¶¶ 21 & n.2, 35 & n.4, and we don’t make factual
  determinations. Moreover, mother didn’t develop a factual record
  on the issue in the juvenile court sufficient to enable the juvenile
  court to make the relevant factual findings.

                                    11
                   C.   Fit Within a Reasonable Time

¶ 22   Mother next contends that the juvenile court erred by finding

  that she couldn’t become fit within a reasonable time.

¶ 23   An unfit parent is one whose conduct or condition renders her

  unable or unwilling to give a child reasonable parental care. People

  in Interest of D.P., 160 P.3d 351, 353 (Colo. App. 2007). Reasonable

  parental care requires, at a minimum, that the parent provide

  nurturing and safe parenting sufficiently adequate to meet the

  child’s physical, emotional, and mental needs and conditions.

  People in Interest of A.J., 143 P.3d 1143, 1152 (Colo. App. 2006).

¶ 24   In determining whether a parent’s conduct or condition is

  likely to change within a reasonable time, the court may consider

  whether any change has occurred during the proceeding, the

  parent’s social history, and the chronic or long-term nature of the

  parent’s conduct or condition. People in Interest of D.L.C., 70 P.3d

  584, 588-89 (Colo. App. 2003). Where a parent has made little to

  no progress on a treatment plan, the juvenile court need not give

  the parent additional time to comply. See People in Interest of

  R.B.S., 717 P.2d 1004, 1006 (Colo. App. 1986); see also People in

  Interest of V.W., 958 P.2d 1132, 1134-35 (Colo. App. 1998) (even


                                   12
  “increased compliance” over the course of a case may not justify

  additional time).

¶ 25   A “reasonable time” isn’t an indefinite time and must be

  determined by considering the child’s physical, mental, and

  emotional conditions and needs. A.J., 143 P.3d at 1152. What

  constitutes a reasonable time is fact-specific and varies from case to

  case. People in Interest of D.Y., 176 P.3d 874, 876 (Colo. App.

  2007). However, when, as in this case, the child is under six years

  old, the court must also consider the expedited permanency

  planning provisions, which require that the child be placed in a

  permanent home as expeditiously as possible. §§ 19-1-102(1.6),

  19-1-123, C.R.S. 2022.

¶ 26   The juvenile court determined that mother was unfit based on

  her continuing mental health problems; lack of demonstrated

  sobriety; “history of engagement in domestic violence, both as a

  perpetrator and as a victim,” for which she hadn’t participated in

  treatment; and inability to integrate feedback from her parenting

  coaches. See § 19-3-604(2)(e) (a parent may be unfit based on

  “[e]xcessive use of intoxicating liquors or controlled substances”);

  People in Interest of K.T., 129 P.3d 1080, 1082 (Colo. App. 2005)


                                    13
  (substance abuse); People in Interest of C.T.S., 140 P.3d 332, 334

  (Colo. App. 2006) (domestic violence). While the court recognized

  that mother had made some improvements during the case, it didn’t

  believe that she could become fit within a reasonable time. See

  V.W., 958 P.2d at 1134-35. The court noted that the child was very

  young, had been in foster care most of her life, and needed stability

  as soon as possible.

¶ 27   The record supports the court’s findings. The caseworker

  testified at the termination hearing that mother “uses high levels of

  marijuana that aren’t managed,” stopped participating in individual

  treatment, didn’t engage in domestic violence treatment at all, and

  wasn’t able to integrate feedback from her parenting coaches during

  parenting time. The caseworker opined that, given mother’s

  inability to address the major concerns in the case, mother couldn’t

  provide the child with reasonable parental care. The caseworker

  also opined that mother couldn’t become fit within a reasonable

  time, given the length of time that the child had been in foster care,

  as well as the length of time that mother had been given to

  demonstrate improvement. See A.J.L., 243 P.3d at 256 (“[T]he trial

  court could reasonably find and conclude that the children’s age


                                    14
  and need for permanency precluded giving mother more time to

  address her mental health needs.”).

¶ 28   Mother argues that she could become fit within a reasonable

  time because she substantially complied with her treatment plan.

  Specifically, she notes that she maintained regular contact with the

  Department, attended about eighty percent of her visits, had

  housing and income from legal sources, participated in therapy,

  and completed the required evaluations. Coupled with her

  compliance, mother further asserts that, had the Department made

  reasonable accommodations for her disability, she could have

  become fit in a reasonable time.

¶ 29   We aren’t persuaded by mother’s argument, for two reasons.

  First, while there is record support for mother’s assertion that she

  complied with parts of her treatment plan, we can’t reweigh the

  evidence or substitute our judgment for that of the juvenile court.

  See People in Interest of K.L.W., 2021 COA 56, ¶ 62. The record

  shows that the court properly considered evidence supporting

  mother’s compliance, weighed it against contrary evidence and the

  needs of the child, and determined that mother couldn’t become fit

  within a reasonable time. Because there is record support for the


                                     15
  court’s finding, we can’t disturb it. See A.M., ¶¶ 15, 48. Second,

  because we have already determined that mother didn’t preserve

  her ADA argument, her assertion that she could become fit within a

  reasonable time if she had reasonable accommodations necessarily

  fails.

                             III.   Father’s Appeal

¶ 30       Father contends that the juvenile court erred by terminating

  his parental rights because (1) he didn’t have a reasonable amount

  of time to comply with his treatment plan, and (2) the Department

  didn’t make reasonable efforts. The Department contends that,

  because the juvenile court terminated father’s parental rights under

  section 19-3-604(1)(a), the court didn’t need to consider whether

  father had a reasonable amount of time to comply with his

  treatment plan or whether the Department made reasonable efforts.

  We agree with the Department.2

           A.   Reasonable Time to Comply with the Treatment Plan

¶ 31       The juvenile court adopted a treatment plan for father in June

  2020, following the entry of a default adjudication. This treatment



  2 Father doesn’t challenge the sufficiency of the evidence supporting
  termination under subsection (1)(a).

                                       16
  plan only required that father contact and cooperate with the

  Department. But after father contacted the Department over a year

  later, the court adopted an amended treatment plan that was more

  comprehensive in January 2022. This was only a few weeks before

  the termination hearing.

¶ 32   Unlike mother, however, the juvenile court terminated father’s

  parental rights under subsection (1)(a), which required the

  Department to prove, by clear and convincing evidence, that the

  parent (1) surrendered physical custody of the child for a period of

  six months or more and (2) didn’t manifest during such period the

  firm intention to resume physical custody of the child or make

  permanent legal arrangement for the care of the child. In contrast

  to subsection (1)(c), subsection (1)(a) doesn’t require that a parent

  be provided with a treatment plan before the court may terminate

  parental rights. See People in Interest of L.M., 2018 COA 57M, ¶ 19;

  see also § 19-3-508(1)(e)(I), C.R.S. 2022 (the court may find that an

  appropriate treatment plan can’t be devised as to a particular

  parent because the child has been abandoned as set forth in

  section 19-3-604(1)(a)).




                                    17
¶ 33   Under subsection (1)(c), once a reasonable treatment plan is

  approved by the juvenile court, the parent must be given a

  reasonable amount of time to comply with its provisions. D.Y., 176

  P.3d at 876. But subsection (1)(c) is the only basis for termination

  in section 19-3-604 that requires the juvenile court to have first

  approved an appropriate treatment plan. L.M., ¶ 23. Thus, the

  requirement that a court allow a parent a reasonable time to comply

  with a treatment plan only applies in cases in which parental rights

  are terminated under subsection (1)(c). See D.Y., 176 P.3d at 876

  (under section 19-3-604(1)(c), “the General Assembly intended that

  a parent would be afforded a reasonable time to comply with an

  appropriate treatment plan before parental rights could be

  terminated”).

¶ 34   Because the juvenile court terminated father’s parental rights

  under section 19-3-604(1)(a), his reliance on subsection (1)(c) and

  D.Y. is misplaced. Under subsection (1)(a), the juvenile court isn’t

  required to provide a parent with a treatment plan and allow a

  reasonable time for compliance with the plan before it can

  terminate parental rights. We therefore reject father’s contention.




                                    18
                         B.   Reasonable Efforts

¶ 35   Father next contends that the Department failed to make

  reasonable efforts because it did not seek to engage him after

  paternity was established and instead immediately pursued

  termination. We disagree.

¶ 36   As noted, when a juvenile court terminates parental rights

  under section 19-3-604(1)(c), it must consider whether reasonable

  efforts have been unable to rehabilitate the parent. See § 19-3-

  604(2)(h). However, because the court isn’t required to adopt a

  treatment plan under subsection (1)(a), the court isn’t required to

  make a finding of reasonable efforts when it terminates parental

  rights under that subsection. See C.Z., ¶ 57 (when a juvenile court

  finds that no appropriate treatment plan can be devised pursuant

  to section 19-3-604(1)(b), “the Department is relieved of its

  obligation to provide reasonable efforts”).

¶ 37   Nonetheless, we recognize that the court did, in fact, adopt a

  treatment plan for father. Of course, the Department is obligated to

  provide the services envisioned in the plan while the plan remains

  in effect. See id. at ¶ 58. But a court can make an abandonment

  finding under subsection (1)(a) regardless of whether a treatment


                                    19
  plan was adopted or services were provided. See People in Interest

  of Z.P.S., 2016 COA 20, ¶ 29 (“[T]he court may proceed to terminate

  a parent’s rights based on no appropriate treatment plan even when

  the existing dispositional order includes the provision of a

  treatment plan for the parent.”). And under those circumstances,

  the court isn’t required to consider whether the Department made

  reasonable efforts before entering its termination order. See C.Z.,

  ¶ 59. Thus, because the juvenile court ultimately terminated

  parental rights under section 19-3-604(1)(a), it wasn’t required to

  consider whether the Department had made reasonable efforts. See

  id.

                            IV.     Conclusion

¶ 38    The judgment is affirmed.

        JUDGE BROWN and JUDGE KUHN concur.




                                     20